STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

ALLIED WORLD ASSURANCE NO. 2022 CW 0655
COMPANY (U.S.) INC.

VERSUS

AMEDISYS, INC. AND JASON AUGUST 12, 2022
ABATE

In Re: Allied World Assurance Company (U.S.) Inc., applying

for supervisory writs, 19th Judicial District Court,
Parish of East Baton Rouge, No. 705539.

 

BEFORE : WHIPPLE, C.J., GUIDRY AND WOLFE, JJ.

WRIT GRANTED. The December 22, 2021 judgment, which
sustained the exceptions of no cause of action and vagueness as
to defendant and plaintiff-in-reconvention’s, Jason Abate,
reconventional demand and did not provide for leave to amend but
dismissed the reconventional demand with prejudice, is a final
appealable judgment. See La. Code Civ. P. art. 1915(A) (4) and
La. Code Civ. P. art. 1038. A final judgment may not be amended
to effect a substantive change except on application for new
trial, action for nullity, or timely appeal. See State ex rel.
Dept. of Soc. Serv. v. A.P.P., 2002-2372 (La. App. il1st Cir.
6/20/03), 858 So.2d 498, 503. Changing “without prejudice” to
“with prejudice” is a substantive change. Id. Thus, the June 1,
2022 amended judgment is an absolute nullity. Therefore, we
grant this writ application and vacate the trial court’s June 1,
2022 judgment.

VGW

COURT OF APPEAL, FIRST CIRCUIT

ASf

DEPUTY CLERK OF COURT
FOR THE COURT